Citation Nr: 1335691	
Decision Date: 11/04/13    Archive Date: 11/13/13

DOCKET NO.  08-28 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension, claimed as secondary to service-connected diabetes mellitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel
INTRODUCTION

The Veteran had active military service from April 1968 to May 1971.

This appeal initially came to the Board of Veterans' Appeals (Board) from a December 2007 rating decision.  In December 2010, the Board denied the Veteran's claim.  The Veteran appealed this decision to the Court of Appeals for Veterans Claims (Court).  In March 2012, the Court vacated the Board decision and remanded the Veteran's claim for action consistent with the directives of a memorandum decision.  The Board then remanded the Veteran's claim in April 2013 for compliance. 

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to insure a total review of the evidence. 

The Veteran testified before the undersigned judge at a July 2010 hearing held at the RO.  The transcript has been obtained and is associated with the file.

In the April 2013 Board decision, the Board referred the issue of service connection for erectile dysfunction, secondary to diabetes, for appropriate action.  It is unclear whether this action has been completed and the issue is therefore REFERRED once again to the RO for proper action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In April 2013, the Board ordered additional development, including obtaining VA treatment records and providing a VA examination.  The VA records were sought and a generally thorough VA opinion was provided.  However, while the examiner did a good job of explaining the cause and effect relationship between hypertension and diabetes mellitus, his opinion did not explicitly address the concept of aggravation, at least using language that the Court of Appeals for Veterans Claims (Court) has suggested should be used to convey that aggravation was contemplated.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140 (2013).

Additionally, the Board remand directed that following completion of the requested development, the AMC was to issue a supplemental statement of the case to consider the additional evidence of record that had been added to the Veteran's claim.  Unfortunately, this does not appear to have been done.  The Veteran's representative reviewed the Veteran's claim in October 2013, and then requested that the claim be remanded so that the AMC could issue an supplemental statement of the case.  This should be done.

Accordingly, the case is REMANDED for the following action:

1.  Return the Veteran's claims file to the examiner who provided the September 2013 opinion, or if he is not available to another examiner.  If the examiner concludes that an examination is required to render the requested opinion, one should be scheduled.  A complete rationale should be provided for any opinion expressed.

The examiner should provide an addendum opinion addressing whether it is at least as likely as not (50 percent or greater) that the Veteran's hypertension was aggravated (meaning that it was permanently worsened beyond the natural progression of the condition) by the Veteran's diabetes mellitus.    

2.  Then readjudicate the appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.   

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.

_________________________________________________
MICHELLE L. KANE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).



